Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The instant application was filed 9/27/13, and thus the current provisions apply.
Final Rejection
The present application is a divisional reissue application of 13/447,104 filed 4/13/12, now US RE44596, which is a reissue of 11/336,780 (US 7,700,286)(‘286) filed 1/23/06.  The application claims foreign priority to EPO 05007508 filed 4/6/05.
A Non-Final Office Action was mailed 12/15/20.
Patent Owner’s response was received 6/15/21.  The response includes claim amendments and remarks.  
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which either Patent No. 7,700,286 or RE44596 is or was involved. These proceedings include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.  The 7.5 year maintenance fee paid 10/20/2017 is acknowledged, see RE44596.  
Claims Status
The claims are as presented 6/15/21.  Claims 1-21 and 41-42 are canceled.  Claims 22-40 and 43-44 are New.  
Claims 30-36, 38 and 43-44 are withdrawn from consideration as being drawn to non-elected subject matter (see Applicant’s election without traverse of methods which measure hTERT in the reply filed on June 20, 2014, as well as previous Office Actions).  Claims 43-44 presented 4/3/20 are drawn to a new independent invention comprising different methods with different steps, particularly steps (ii-v) amplifying in which amplifying is distinct from gene amplification, obtaining expected amounts, determining exceeding expected amounts and detecting via determining; which are patentably distinct and non-coextensive in search.  This determination was not traversed.
Claims 22-29, 37, and 39-40 are under consideration.  Claims 22 and 40 are independent as appended below.  Claims 23-29, 37 and 39 depend directly or indirectly from claim 22.    
22. (New) A method for detecting gene amplification of one or more genes that occurs in cancer cells of a subject having cancer, the gene amplification of the one or more genes being indicative of cancer, the method comprising:
(i) obtaining a blood sample from the subject;
(ii) separating cell-free deoxyribonucleic acid (DNA) from a plasma or serum fraction of the blood sample;
(iii) amplifying DNA of the one or more genes of the subject present in the cell-free DNA separated from the plasma or serum fraction;
(iv) amplifying DNA of a reference gene present in the cell-free DNA separated from the plasma or the serum fraction;
(v) measuring amounts of the amplified DNA of the one or more genes;
(vi) measuring an amount of the amplified DNA of reference gene, wherein the reference gene is different than the one or more genes;
(vii) determining if the amounts of the amplified DNA of the one or more genes are increased relative to the amount of amplified DNA of the reference gene; and
(viii) detecting the gene amplification in cancer cells of the one or more genes if the amounts of the amplified DNA of the one or more genes are determined to be increased relative to the amount of amplified DNA of the reference gene.

40. (New) A method for preparing deoxyribonucleic acid (DNA) amplification products derived from cell-free deoxyribonucleic acid (DNA) present in a blood sample for analyzing one or more genes involved in cancer, comprising:
(i) separating the cell-free (DNA) from a plasma or serum fraction of the blood sample;
(ii) preparing the DNA amplification products for analyzing the one or more genes involved in cancer by:
(a) amplifying DNA of the one or more genes of a subject,  the DNA of the one or more genes being present in the cell-free DNA separated from the plasma or serum fraction;
(b) amplifying DNA of a reference gene present in the cell-free DNA separated from the plasma or serum fraction; and
(iii) analyzing the DNA amplification products by measuring the amounts of the amplified DNA of the one or more genes from (a) and measuring an amount of the amplified DNA of the reference gene from (b); and
(iv) detecting a gene amplification of the one or more genes that occurred in cancer cells based on the analyzing if the amounts of the amplified one or more genes is increased relative to the amount of amplified DNA of the reference gene.

Claim Interpretation
In the prosecution history (particularly 10/20/17 Office Action and interview of 9/21/16) the scope of, “gene amplification” and  “measuring genes,” was discussed, noting that with respect to the patent specification and art, the terms encompass both DNA and RNA (mRNA and/or cDNA); (‘286 3:50-67, 4:27-30).  This interpretation has not been disputed by Patent Owner.  Patent Owner’s new recitation within the 6/15/21 response specifies DNA, however as prior noted this term is generic, encompassing DNA and cDNA as generated by an RT-PCR reaction (‘286 2:36-41, 3:50-67, 4:27-30, 4:65-5:8).  It is also noted that Patent Owner has acknowledged multiple embodiments within the specification which extend to cDNA, encompassed by the generic term DNA (‘286 2:46-53).  Accordingly, the DNA recitation is not 
Steps 22(i) and 40 preamble are interpreted as obtaining a conventional blood sample from a subject having cancer.  Step 22(ii) and 40 preamble and (i) are interpreted as separating cell-free deoxyribonucleic acids from the plasma or serum fraction, such separation being merely inclusive of DNA and does not exclude other components and steps such as mRNA and/or cDNA (‘286 3:50-67).  Step 22(iii-iv) and 40(iia-b) are interpreted as amplifying the DNA and/or mRNA/cDNA of the one or more genes and reference gene.  Steps 22(v-vi) and 40(iii) are interpreted as measuring the one or more genes and reference gene (in which the reference gene is different).  These limitations are interpreted as follows.  The ‘286 patent for example at 2:46-53 refers to a reference nucleic acid or DNA corresponding to a unique housekeeping gene, or to a reference RNA corresponding to the expression of a house keeping coding gene, or to a reference DNA corresponding to a unique gene, or may be estimated in reference to a standard curve obtained with nucleic acids of a cell line.  This description supports the interpretation in which the reference DNA measured differs in sequence from the one or more genes measured in the same sample.  
The recitation of a reference DNA is noted to be broader than the previous recitation of a house-keeping gene (‘286 2:29-30, 2:50, 4:56), no longer recited in any claim.  Thus, these steps are interpreted as any measure of the amounts of DNA and/or mRNA/cDNA of one or more genes and a reference gene in which the reference gene is different in sequence than the one or more genes.   This is essentially the same interpretation noted in the prior office action directed to such terminology.  The interpretation has not been disputed by Applicant.

Claim 22 (vii) determining if the amounts of the amplified one or more genes are increased relative to the amount of amplified reference gene; and
(viii) detecting the gene amplification in cancer cells of the one or more genes if the amounts of the amplified one or more genes are determined to be increased relative to the amount of amplified reference gene.

Claim 40 (iv) detecting a gene amplification of the one or more genes that occurred in cancer cells based on the analyzing if the amounts of the amplified one or more genes is increased relative to the amount of the amplified reference gene.

 While the ‘286 specification fails to explicitly support the above recitation, the specification at 4:44-54 and prior art at the time of the invention similarly recognize quantitative PCR of measured amounts of cancer genes and reference genes, particularly house-keeping reference genes such as β-globin or GAPDH as further cited and discussed below.  The plain meaning of, “increased relative to,” is applied, i.e., with regard to, in connection with, in relation to.  Any increase in the one or more (cancer) genes is sufficient, as no specific amount, comparison or relationship is required. 
Prior Art Cited
Mutirangura et al., (Mutirangura), Epstein-Barr Viral DNA in Serum of Patients with Nasopharyngeal Carcinoma, Clinical Cancer Res., 4:665-659, March 1998.

Lo et al., (Lo 3/99), Quantitative Analysis of Cell-free Epstein-Barr Virus DNA in Plasma of Patients with Nasopharyngeal Carcinoma, Cancer Research 59:1188-1191, March 15, 1999.

Lo et al., (Lo 11/99), Quantitative and Temporal Correlation between Circulating Cell-Free Epstein-Barr Virus DNA and Tumor Recurrence in Nasopharyngeal Carcinoma, Cancer Research 59:5452-5455, November 1, 1999.

Dasi et al., Real-Time Quantification in Plasma of Human Telomerase Reverse Transcriptase (hTERT) mRNA: A simple Blood Test to Monitor Disease in Cancer Patients, Laboratory Investigation 81(5):767-769, May 2001. 

Millson et al., (Millson) J. Mol. Diag. 5(3):184-190, 2003.

U.S. 7,888,008 to Sozzi et al., (Sozzi A) issued Feb. 15, 2011.



Khan et al., (Khan) Int. J. Cancer 110:891-895, 2004.

Rejections Withdrawn
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Patent Owner’s response clarifying a basis for increased detection of hTERT DNA (‘286 3:41-49) as well as the disclosure at ‘286 2:46-51 that,
“Furthermore, the genes analyzed may be compared to a reference nucleic acid extract (DNA and RNA) corresponding to the expression (RNA) and quantity (DNA) of a unique house keeping gene, or to a reference RNA corresponding to the expression of a house keeping coding gene, or to a reference DNA corresponding to a unique gene, or may be estimated in reference to a standard curve obtained with nucleic acids of a cell line.”

	Thus, while the main thrust of the ‘286 patent is clearly directed to the method of analyzing both the DNA and RNA of genes together, the specification also shows a recognition that the DNA (in addition to the RNA) coding for hTERT is also found in greater amounts (amplified) in the plasma of cancer patients than in healthy controls, and that a suitable reference may be any of the above including a reference DNA corresponding to a unique gene. 
Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application de
3signated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 22-28 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mutirangura.  
Regarding claim 22 and 40, Mutirangura teaches Epstein-Barr Virus (EBV) DNA in plasma of patients with nasopharyngeal carcinoma as compared to healthy individual controls (Title, Abstract, Discussion pp. 665, 669).  The steps include; 
Regarding 22(i) and 40, Mutirangura teaches providing a blood sample from the cancer subjects and controls to obtain sera (Materials and Methods, Sample Collection, p. 665);
Regarding 22(ii) and 40(i), Mutirangura teaches separating cell-free deoxynucleic acid (DNA) from the serum via purification on Qiagen column according to the blood and body fluid protocol (Materials and Methods p. 665, DNA Isolation);
Regarding 22(iii-iv) and 40(iia-b), Mutirangura teaches amplifying the cell-free DNA separated from the serum fraction for EBV cancer DNA, particularly EBNA-2 DNA which generates a DNA fragment of 168 bp for EBV type A and of 184 bp for EBV type B, and β-globin reference gene (Materials and Methods p. 665-666, EBV Detection and Typing by PCR, EBV DNA in Serum, pp. 666-667 Tables 1-2, Fig. 2);
Regarding 22(v-vi) and 40(iiia-b), Mutirangura teaches measuring amounts of the one or more genes particularly by PCR with detection product by Southern blot protocol with detection β-globin house-keeping gene present as cell-free DNA in the same plasma or serum fraction, wherein the reference gene is different than the one or more genes (Materials and Methods pp. 665-666, Fig. 2-3.  Mutirangura notes that the control marker β-globin PCR could not be amplified in four of the 46 sera and therefore they were excluded from the analysis (pp. 666-667 EBV DNA in Serum).  13 of the NPC serum samples showed increased EBV PCR product indicating they were positive for EBV relative to β-globin reference gene (pp. 665-668, Fig 2-3).
Regarding claim 22(vii-viii) and 40(iv), Mutirangura determines in 13 NPC serum samples increased amounts of amplified EBV genes (EBNA-2) relative to the amount of the β-globin reference gene (pp. 666-667, Fig. 2-3).  These EBV DNA increases relative to positive β-globin PCR is a detection of gene amplification in NPC cancer cells within cancer patients.
Accordingly, Mutirangura meets the limitations of claim 22 and 40.
Regarding claim 23-25 the EBNA-2 product represents a plurality of genes as the product distinguishes EBV type A and type B by PCR product size, (pp. 665-666, EBV Detection and Typing by PCR).  Further, Mutirangura teaches that the Epstein-Barr Virus DNA in plasma of patients is associated with nasopharyngeal carcinoma tumors (Title, Abstract, Results, Discussion pp. 665-668).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from serum (p. 665, DNA Isolation).  
Regarding claims 27-28, Mutirangura teaches amplifying EBV DNA via PCR (pp. 665-666, EBV Detection and Typing by PCR).  

The amplifying of (ii)(a) EBNA-2 and (b) β-globin by PCR are separate reactions and procedures, for example with different primers, than the detection of gene amplification (iv) by the separate procedures of gel electrophoresis and Southern blot analysis and detection with ethidium as in Fig. 2 (Materials and Methods pp. 665-668, Fig. 1-3).

Claims 22-28 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lo, March 1999.  
Regarding claim 22 and 40, Lo teaches quantitative analysis of cell-free Epstein-Barr Virus DNA in plasma of patients with nasopharyngeal carcinoma (Title, Abstract).  The steps include; 
Regarding 22(i) and 40, Lo teaches providing a blood sample from the cancer subjects prior to radiotherapy and 1 month after completion of radiotherapy over a 6.6-8.6 week period (mean 3.5 months), (Materials and Methods p. 1188, col. 1-2, Patients);
Regarding 22(ii) and 40(i), Lo teaches separating cell-free deoxynucleic acid (DNA) from a plasma fraction of the cancer subject blood sample (Materials and Methods p. 1188, col. 1-2, Patients and DNA Extraction from Plasma Samples);
Regarding 22(iii-iv) and 40(iia-b), Lo teaches amplifying the cell-free DNA separated from the plasma or serum fraction for EBV cancer DNA, particularly BamHI-W and EBNA -1 region gene DNA and β-globin reference gene (Materials and Methods p. 1188, col. 2, Real-Time Quantitative PCR).  It is noted that the Real-time quantitative PCR is acknowledged as an 
Regarding 22(v-vi) and 40(iiia-b), Lo teaches measuring amounts of the one or more genes particularly by Real-Time Quantitative PCR with detection of fluorescent probes.  The detection of the one or more EBV genes is via BamHI-W and EBNA -1 region genes present in the cell-free DNA including before and after radiotherapy (Materials and Methods p. 1188, col. 2 Real-Time Quantitative PCR measurement of BamHI-W and EBNA-1 region DNA, pp. 1189-90 Results, Fig. 1-3, pp. 1190-91 Discussion); and measuring an amount of a reference gene, particularly β-globin house-keeping gene present as cell-free DNA in the same plasma or serum fraction, wherein the reference gene is different than the one or more genes (Materials and Methods p. 1188, col. 2 Real-Time Quantitative PCR measurement of β-globin gene as a control for the amplifiability/quality of plasma DNA, pp. 1189-90 Results, Fig. 1-2, pp. 1190-91 Discussion).  Lo notes that all plasma DNA samples (NPC and controls), including pre- and postradiotherapy were amplifiable using β-globin PCR (p. 1190, col. 1). 
Regarding claim 22(vii-viii) and 40(iv), Lo determines the amount of amplified EBV genes (BamHI-W and EBNA-1) is increased in cancer patients relative to the amount of the β-globin reference gene, particularly in NPC subjects in which all samples were positive for β-globin reference gene (pp. 1189-1191 Results, Quantitative Analysis of Cell-free EBV DNA in NPC and Control subjects, Figures 1-3).  The method detects the presence of an increased amount of the one or more EBV genes (p. 1189-90 spanning, BamHI-W 21,058 copies/ml in NPC subjects and 0 copies/ml in control subjects and similar results with EBNA-1) relative to positive β-globin PCR in all samples.  In addition, Lo notes an increase in EBV genes correlating with the staging in NPC patients with levels in advanced stages being significantly higher, and β-globin PCR (p. 1189-1191, Discussion).  EBV DNA was much higher in NPC patients as compared to controls, eight times higher in NPC stages III and IV, and higher pre-radiotherapy (Discussion p. 1191).  These EBV DNA increases relative to positive β-globin PCR in all samples is a detection of gene amplification in NPC cancer cells within cancer patients.
Accordingly, Lo meets the limitations of claim 22 and 40.
Regarding claim 23-25 directed to a plurality of genes, Lo teaches analysis of both BamHI-W and EBNA-1 Epstein-Barr Virus DNA in plasma of patients with nasopharyngeal carcinoma tumors (Title, Abstract, pp. 1188-91, Results, Discussion).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from plasma (p. 1188, DNA Extraction from Plasma Samples).  
Regarding claims 27-28, Lo teaches amplifying EBV DNA via Real Time Quantitative PCR analysis (pp. 1188-89).  
Regarding claim 39, and following up with the subjects based on the presence of the gene amplification, Lo teaches following patients based on staging and levels after radiotherapy (pp. 1190-1191).
The detection of gene amplification via fluorescent probe specific to BamHI-W (W-67T) and EBNA-1 (EBNA-1186T) and calculated concentration in (iv) is separate from the amplification by PCR with corresponding primers as in (ii)(a-b) (pp. 1188-1189).

Claims 22-28 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lo, November 1999.  

Regarding 22(i) and 40, Lo teaches providing blood and serum samples from cancer patients (Materials and Methods p. 5452, Patients);
Regarding 22(ii) and 40(i), Lo teaches separating cell-free deoxynucleic acid (DNA) from a plasma or serum fraction of the cancer subject blood sample (Materials and Methods p. 5452, Patients and DNA Extraction from Plasma Samples);
Regarding 22(iii-iv) and 40(iia-b), Lo teaches amplifying by PCR the cell-free DNA separated from the plasma or serum fraction for EBV DNA, particularly BamHI-W fragment region gene and β-globin reference gene (Materials and Methods p. 5452-5453, Real-Time Quantitative EBV DNA PCR).  
Regarding 22(v-vi) and 40(iiia-b), Lo teaches measuring by quantitative PCR the amounts of the one or more genes EBV BamHI-W DNA and β-globin reference gene present as cell-free DNA in the same plasma or serum fraction, (Materials and Methods pp. 5452-5453, Real-Time Quantitative PCR).
Regarding claim 22(vii-viii) and 40(iv), Lo teaches the quantitative procedure determines an increased measurements of EBV BamHI-W fragment region in NPC subjects with tumor relapse/recurrence and prior to radiotherapy relative to the amount of the β-globin reference gene which was amplifiable from all samples (pp. 5452-5454, Figures 1-2, Discussion).  
Accordingly, Lo meets the limitations of claim 22 and 40.

Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from plasma and serum (pp. 5452, DNA extraction from Plasma and Serum Samples).  
Regarding claims 27-28, Lo teaches amplifying EBV DNA via PCR analysis (pp. 5452-5453, Real Time Quantitative EBV DNA PCR).  
Regarding claim 39, and following up with the subjects based on the presence of the gene amplification, Lo teaches Cross-Sectional study of NPC patients with tumor recurrence and those in continuous remission as well as a longitudinal follow-up of NPC patients based on staging and levels before and after radiotherapy (pp. 5453-5454).
The EBV BamHI-W increase in relation to β-globin reference gene is an amplification detection via copy number calculation from sequence detection (iv) is a separate analysis from the PCR amplifying in (iia-b) (pp. 5452-5455).
	 
Claims 22-28 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Khan (Int. J. Cancer 110:891-895, 2004).
	Regarding claims 22 and 40, Khan teaches detection of genetic abnormalities or genetic alterations in plasma DNA of patients with lung cancer (Title, Abstract).  In particular, Khan teaches a statistically significant increase in the DNA of D31560 and D8S201 in lung cancer patients (pp. 893, col. 1-2, ¶ spanning), thereby detecting a gene amplification.  

	Regarding 22(ii) and 40(i), Khan teaches separating cell-free deoxynucleic acid (DNA) from a plasma or serum fraction of the blood sample, in particular plasma was separated by centrifugation and extraction (Abstract, p. 892, col. 1, lines 9-14, Tables 1-2).
	Regarding 22(iii-iv) and 40(iia-b), Khan teaches amplifying the cell-free DNA separated from the plasma or serum fraction in a PCR reaction for markers associated with cancer such as D31560 and D8S201 (p. 892, col. 1, lines 10-34) as well as for other reference DNA markers differing in sequence and also present in the same sample D13S284, D13S227 and D3S1300 amongst others, but which are not increased within cancer patients.  In particular sixteen oligonucleotide primer pairs specific to microsatellite markers covering chromosomal regions 3p, 8p, 9p, 13q and 17p were selected to assess genetic alterations that are known to occur frequently in lung cancer (p. 892, col. 1).  Khan notes D13S284 and D13S227 correspond to the 13q14.3 chromosome region, D3S1300 corresponds to 3p21.2-3p14.2 and targets the site of the FHIT gene (Table II, IV), and the cancer associate markers D31560 and D8S201 correspond to chromosome regions 3pter-3p24.2 and 8pter-8p23 respectively.
Regarding 22(v-vi) and 40(iiia-b), Khan teaches measuring amounts of the one or more genes present in the cell-free DNA, in particular markers associated with cancer such as D31560 and D8S201 (pp. 892-893, Tables II and IV) which are increased in lung cancer patients and measuring an amount of a reference gene present as cell-free DNA in a same plasma or serum fraction, wherein the reference gene is different than the one or more genes, in particular amounts of other reference DNA markers differing in sequence present in the same sample 
	Regarding 22(vii-viii) and 40(iv), the Khan procedure detects a cancer-derived gene amplification of markers D31560 and D8S201 that are statistically increased in cancer patients relative to other reference gene DNA markers such as D13S284, D13S227 and DS1300 amongst others,  particularly pp. 892-893, Tables II and IV, which are not increased within cancer patients.  The method detects the presence of an increased amount of the one or more genes relative to an amount of the reference gene markers.  In particular, markers D31560 and D8S201 were statistically increased relative to D13S284, D13S227 and DS1300.  Khan also notes that among the respiratory disease patients, no genetic abnormalities were detected in plasma DNA from the 4 non-cancer patients in this subgroup which represented controls from the general respiratory clinic (p. 893 col. 2, lines 14-20).  Additional differences are also noted amongst this control population (pp. 894-895 Discussion).  
	Accordingly, Khan meets the limitations of claims 22 and 40.
	Regarding claim 23-25, Khan teaches measure of 16 different plasma tumor DNA markers, a plurality of different tumor-related oncogenes (p. 891 Abstract, p. 893 Table II).
	Regarding claims 26-28, Khan teaches extracting extracellular DNA from plasma or serum samples (p. 892, col. 1, lines 1-15) and amplifying one or more genes via polymerase chain reaction (PCR) (p. 891 Abstract, p. 892, col. 1, lines 16-34).  
	Regarding claim 39, Khan teaches follow-up of patients with increased genetic alterations noting comparison with rates of lung cancer, other respiratory disease and survival rates (pp. 893-895, Table IV and Fig. 2). 
.

Claims 22, 24-29, 37 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dasi.  
Regarding claim 22 and 40, Dasi teaches increased human telomerase reverse transcriptase (hTERT) cDNA in plasma of cancer patients with colorectal cancer or follicular lymphoma (Title, Abstract, Discussion pp. 767-769, Table 1).  The steps include; 
Regarding 22(i) and 40, Dasi teaches obtaining plasma sample from the cancer subjects and controls (p. 767, col. 2);
Regarding 22(ii) and 40(i), Dai teaches separating cell-free DNA from a plasma sample, particularly RNA from plasma via TRIZOL and purification using a nucleospin RNA II kit which includes separation of DNA via a DNAase I treatment step prior to cDNA synthesis (p. 767, col. 2);
Regarding 22(iii-iv) and 40(iia-b), Dasi teaches amplifying the hTERT cDNA one or more genes in the cell-free cDNA separated from the plasma fraction (p. 767, col. 2); and amplification of glyceraldehyde -3-phosphate dehydrogenase (GAPDH) house-keeping reference gene (pp. 767-768);
Regarding 22(v-vi) and 40(iiia-b), Dasi teaches measuring amounts of the hTERT one or more genes and GAPDH house-keeping reference gene particularly by PCR with detection via TaqMan probes (pp. 767-768).  The ratio between ng of hTERT and ng GAPDH represents the 
Regarding claim 22(vii-viii) and 40(iv), Dasi detects gene amplification by determining an increased amount of hTERT in colorectal cancer and follicular lymphoma cancer samples relative to the amount of GAPDH house-keeping reference gene (pp. 767-769, Table 1).    
Accordingly, Dasi meets the limitations of claim 22 and 40.
Regarding claim 24-25 the hTERT product represents an oncogene associated with colorectal cancer and follicular lymphoma tumor characteristics (pp. 767-769, Table 1).  
Regarding claim 26, the separation of DNA comprises extracting cell-free DNA from plasma with TRIZOL, Nucleospin RNA II and DNase I treatment (p. 767, col. 2).  
Regarding claims 27-28, Dasi teaches amplifying hTERT and GAPDH via PCR (pp. 767-768).  
Regarding claim 37, the cancer is colorectal and the one or more genes is hTERT (pp. 767-769, Table 1).
The gene amplification detected with TAQMAN probes as an increase in hTERT in cancer samples is separate from the amplifying of hTERT and GAPDH in (a-b) (pp. 767-769, Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-29, 37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sozzi A and Sozzi B in view of Dasi, Mutirangura, Lo March 99, Lo November 99, Khan and Millson.
	Sozzi A and Sozzi B are essentially cumulative.  Regarding claim 22 and 40, both references teach methods for the detection of cancer based upon increased hTERT DNA in the plasma of cancer patients which correlates to the level of clinical pathology (Abstracts, respectively).  This increase in hTERT DNA in cancer patients is a gene amplification.   
Regarding 22(i) and 40, Sozzi A and B teach providing a blood sample from the cancer  subject (4:1-29, p. 3903 col. 1 Patients and Control Series and Sample Collection, blood was collected in tubes containing EDTA from cancer patients before surgery and from controls at the time of spiral CT.)
Regarding 22(ii) and 40(i), Sozzi A and B teach separating cell-free deoxyribonucleic acid (DNA) from a plasma or serum fraction of the cancer subject blood sample (4:1-42, p. 3903, col. 1 Sample Collection and DNA Isolation).  

Regarding 22(v-vi) and 40(iiia-b) Sozzi A and B teach measuring amounts of the one or more genes present in the cell-free DNA, particularly quantitation of hTERT DNA in the plasma sample from the cancer patient; and measuring an amount of a reference gene, with the single exception that the reference gene is not, in the same plasma or serum fraction, but instead is an amount of an external standard, wherein the reference gene is different than the one or more genes as recited (2:10-13, 2:51-65, 5:12-24, 9:25-29, 10:22-26, Fig3; p. 3902-3907, Fig. 1-3, Tables I-III).  In particular, the external standard is TaqMan Control Human Genomic DNA (Applied Biosystems) at 10 ng/ul with appropriate serial dilutions at 50, 5, 2.5 and 0.5 ng, and 250, 50 and 10 pg.  This applies as a suitable reference gene as interpreted by the ‘286 specification 2:46-53 referring to, “a reference DNA corresponding to a unique gene, or may be estimated in reference to a standard curve obtained with nucleic acids of a cell line.”
	Regarding 22(vii-viii) and 40(iv)-41, Sozzi A and B teach the procedure detects a gene amplification of hTERT DNA that is statistically increased in cancer patients when quantified relative to a human genomic DNA reference.  In particular, hTERT DNA values relative to reference gene were eight times that of controls (6:20-36, Abstract, p. 3907 col. 1).  
Accordingly, Sozzi A and B meet all the limitations of claim 22 with the single exception that the reference gene is not in the same plasma or serum fraction but is an external human genomic DNA reference control.  Regarding this sole difference, in which Sozzi determines the amount of hTERT DNA present by interpolation of a calibration curve obtained with known 
Millson similar to Lo March and November 99, teaches measuring genomic amplification via qPCR of HER2/neu relative to a house-keeping reference gene, particularly the house keeping gene β-globin, within same cancer patient samples.  Dasi similarly teaches measuring genomic amplification of hTERT cDNA relative to house-keeping reference gene GAPDH.
	Thus, it would have been prima facie obvious to the skilled artisan to have alternatively analyzed the hTERT marker taught by Sozzi A and B relative to a reference gene or particularly a house keeping reference gene within the same patient samples, as in Dasi, Lo March 99, Lo November 99, Khan and Millson, and in particular to the house keeping gene β-globin or GAPDH as taught by Dasi, Lo and Millson.  
Regarding claims 23-25 and 37 directed to a plurality of genes, oncogenes or tumor-related genes, Sozzi A teaches such analysis of K-ras oncogene, APC, human telomerase, Telomerase reverse transcriptase, and SNPs associated with tumors via qPCR of plasma DNA (Sozzi A 3:9-18, 5:30-58, 7:7-20).  The method can be used to monitor and diagnose colon-rectum, head-neck, liver and pancreas cancers, for example (Sozzi A 2:27-29, claims 40 and 42).  The method for the quantitation of circulating DNA is monitored by a fluorogenic PCR reaction  
Regarding claims 26-28, Sozzi A teaches extracting DNA from serum or plasma (1:64, 4:29, Claims 1, 5), and amplifying hTERT DNA via PCR analysis (4:34-6:61).  
Regarding claim 29 and 37, Sozzi A and B teach analysis of hTERT and Millson teaches analysis of HER2/neu.  
Regarding claim 39, Sozzi A teaches changes in the plasma DNA levels during follow up (7:7-20). Sozzi also teaches plasma DNA levels were determined after cancer resection and in healthy, and heavy smokers (Sozzi A 2:53-58).  The patients were monitored during cancer resection follow-up and the DNA levels rapidly decreased down to a value similar to that observed in healthy subjects (Sozzi A 2:60-65).  
Regarding claim 42, the gene amplification via TaqMan probe detection is separate from the amplifying in (a-b).
Response to Argument
All rejections not reiterated herein are withdrawn in view of Patent Owner’s arguments and amendments.  Regarding the rejections reiterated above, Patent Owner’s arguments and amendments filed 6/15/21 have been fully considered but are not persuasive.  
Regarding the Mutirangura and both Lo references, Patent Owner argues (pp. 13-14) the references teach that the β-globin measure serves as a positive control to confirm the nucleic acids in the sample can be amplified.  These teachings are acknowledged and represent art recognized advantages of the recited method of quantitation (relative to a reference/house-keeping gene of the same sample) as compared to other art standard methods of quantitation which utilize for example external competitor RNA, cDNA or DNA with a standard curve 
 Patent Owner asserts without evidence (p. 14) that the noted increase in EBV DNA is not relative to β-globin suggesting some other specific relationship and/or comparison is required.  However, the claim only recites an increase relative to the amount of amplified DNA of the reference gene, which recitation is met by the prior art.  As the cited references meet all the limitations of the claims, and notes an increase in EBV DNA amongst samples similarly measured for β-globin DNA, the cited art anticipates the claims.  
Regarding Khan, Patent Owner acknowledges the amplified DNA of Khan as genes but asserts without evidence (pp. 14) that none of the markers were used as a reference relative to any other.  In contrast, Khan clearly teaches measuring a panel of 16 different gene markers corresponding to distinct genes and/or genomic materials that differ in sequence.  A subpanel of 3 different genetic markers when compared amongst the others were increased in cancer patient samples (Abstract, Materials and Methods, Discussion, pp. 891-895).  As discussed in the claim interpretation section above and the construction of the term, “a reference gene,” all that is required is that the gene (sequence) is different.  The prior art compared the different markers each differing in sequence and concluded that markers D31560 and D8S201 were statistically increased in cancer samples relative to the others, which were utilized as a reference, and were not noted as being increased.  Applicant has not offered evidence to support the assertion that such markers were not used as a reference, and as recited within the claim, markers D31560 and 
Regarding Dasi, Patent Owner argues (p. 15) that the claims are directed to measuring DNA and not RNA.  However, as discussed extensively within the claim interpretation section above, the ‘286 patent specification is inclusive of measuring both RNA and DNA, and the term DNA as recited encompasses amplification of cDNA as from an RT-PCR reaction (‘286 2:36-41, 3:50-67, 4:27-30, 4:65-5:8).  Such RT-PCR steps as in the ‘286 specification and Dasi are not excluded by the comprising claims.  Dasi teaches amplification and measurement of cDNA, noting an increase in hTERT relative to GAPDH house-keeping reference gene, and thus applies.  
Regarding the 103 rejection, Applicant argues without evidence (pp. 15-16) that if Sozzi’s methods employed DNA that naturally occurs in cell free DNA, it would not provide an accurate calibration curve because different samples may contain different amounts of DNA.  
In contrast, this argument is not supported by the cited prior art which teaches at least two different art standard techniques for quantifying DNA amplification, the first using a competitor DNA and standard calibration curve, and the second normalization relative to a house-keeping reference gene from the same sample as exemplified in each of Dasi, Lo, Khan and Millson.  Millson is most relevant to this argument as it actually performs the different alternatives, and notes comparable results using both of them (Abstract).  In particular, Millson notes quantitation via normalization of values relative to a house-keeping gene (p. 184, col. 2, lines 36-38, p. 186, col. 2, lines 33-36) as well as quantitation via a competitor or external control quantified using a standard calibration curve (pp. 185, col. 1, lines 1-6, p. 187).  Such alternative techniques were art standard at the time of the invention and were known to provide comparable results.  Patent 
The basis for rejection stated is that it would have been prima facie obvious to the skilled artisan to have alternatively analyzed (quantitated) the hTERT marker taught by Sozzi A and B relative to a reference gene or particularly a house keeping reference gene within the same patient samples, as in Dasi, Lo March 99, Lo November 99, Khan and Millson, and in particular to the house keeping gene β-globin or GAPDH as taught by Dasi, Lo and Millson.  All of these references teach analysis relative to the internal house-keeping gene within the same sample and not by a standard calibration curve as would be used with an external competitor DNA (as was taught in Sozzi A and B).  The cited art recognized the two art standard alternatives for quantitation, as well as the advantage of selecting quantitation relative to an internal house-keeping reference gene to verify the amplifiability of the DNA in the sample. 
Further, regarding the Butte and Pantel declarations previously of record, the declarations have again been reconsidered in view of both the new claim amendments and the cited prior art rejections.  The declarations are not considered persuasive in view of the instant rejections and cited prior art which contrasts with the analysis of the prior art by Pantel and Butte.  The declaration evidence focuses on literature directed to study of Her-2 gene amplification, but does not acknowledge the cited prior art teachings which show measures of cancer-derived gene amplification in the same plasma or serum samples of cancer patients.  The cited prior art also utilizes the same art standard techniques of quantitative PCR with normalization/comparison relative to a house-keeping gene, particularly β-globin or GAPDH within the same serum patient samples as claimed.  Thus, the Pantel and Butte declarations are not commensurate in scope.
  	Accordingly, the cumulative prior art teaches and/or renders obvious the newly claimed invention.  
	 Conclusion
Claims 22-29, 37 and 39-40 stand rejected.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:   Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered
By Fax:  (571)-273-9900

By mail to:  Mail Stop Reexam/Reissue
         Central Reexamination Unit
         Commissioner for Patents 
         United States Patent & Trademark Office
         P.O. Box 1450 Alexandria, VA  22313-1450

By hand:     Customer Service Window
         Randolph Building
         401 Dulany Street
         Alexandria, VA  22314


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Padmashri Ponnaluri/
Patent Reexamination Specialist	
Central Reexamination Unit 3991	

TIMOTHY M SPEER            Supervisory Patent Examiner, Art Unit 3991